91 A.2d 676 (1952)
Maude E. SPARNE
v.
Louis ALTSHULER et al.
Eq. No. 2132.
Supreme Court of Rhode Island.
October 21, 1952.
Wilfrid E. McKenna, Providence, Augustus Nasmith, Newark, N.J., for complainant.
Sherwood & Clifford, Sidney Clifford, Raymond E. Jordan, Providence, for respondents.
PER CURIAM.
After our opinion in the above cause was filed, the complainant requested and received permission to present a motion for leave to reargue. Pursuant thereto she has filed such a motion, stating therein certain reasons on which she bases her contention that justice requires a reargument of the cause. We have carefully considered those reasons and a majority of the court are of the opinion that they suggest no point which we have not already considered or which in the circumstances warrants such reargument.
The motion is denied, and on October 31, 1952 the parties may present to this court for approval a form of decree, in accordance with the opinion, to be entered in the superior court.